Citation Nr: 1115170	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from January 1985 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office that denied the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  

In April 2010, the Veteran testified before the undersigned at a hearing held via videoconference from the RO.  In June 2010 the Board remanded the case to the RO for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria have not been met for a compensable disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in September 2004 and March 2006.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a February 2011 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA and privately including a private audiology evaluation.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran has indicated that his bilateral hearing loss has worsened over time, he has not reported that it has worsened since the most recent VA examination in January 2011.  As such, a remand is not required solely due to the passage of time since the July 2007VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the April 2010 hearing, the Acting Veterans Law Judge (AVLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Disability Rating for Bilateral Hearing Loss

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2010).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected bilateral hearing loss are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  These fact patterns are not shown in the evidence in this case.  

The Veteran underwent a private audiological evaluation in August 2004.  The report of that evaluation shows that the pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 hertz were respectively, 40, 40, 45, and 60 decibels on the right; and 45, 55, 65, and 75 decibels on the left.  The results of that examination revealed an average puretone threshold hearing level of 46 decibels for the right ear, and 60 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent on the right and 84 percent on the left.  
 
Application of the August 2004 average puretone threshold and speech recognition ability scores to Table VI (in 38 C.F.R. § 4.85) results in Roman Numeral designations of II for the right ear and III for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

The Veteran underwent a VA audiological evaluation in October 2004, which shows that the pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 hertz were respectively, 30, 30, 40, and 55 decibels on the right; and 35, 50, 60, and 70 decibels on the left.  The results of that examination revealed an average puretone threshold hearing level of 39 decibels for the right ear, and 54 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent on the right and 100 percent on the left.  
 
Application of the October 2004 average puretone threshold (after rounding) and speech recognition ability scores to Table VI (in 38 C.F.R. § 4.85) results in Roman Numeral designations of I for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

The Veteran underwent a VA audiological evaluation in January 2011, which shows that the pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 hertz were respectively, 30, 40, 50, and 60 dB on the right; and 40, 60, 75, and 85 dB on the left.  The results of that examination revealed an average puretone threshold hearing level of 45 dB for the right ear, and 65 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent on the right and 80 percent on the left.  

Application of the January 2011 average puretone threshold and speech recognition ability scores to Table VI (in 38 C.F.R. § 4.85) results in Roman Numeral designations of I for the right ear and III for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

The foregoing discussion shows that for each of the two VA examinations and at the private examination, application of the relevant combinations of audiological findings to pertinent rules under 38 C.F.R. §§ 4.85 and 4.86 results in a zero percent evaluation.  Based on the foregoing, the Board finds that a compensable evaluation is not warranted.  There is no medical evidence showing that the Veteran meets the diagnostic criteria for a disability rating in excess of zero percent.  

To the extent the Veteran argues that his bilateral hearing loss disability is more severely disabling than reflected in the zero percent evaluation, his lay assertions of the severity of his hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  This is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the "mechanical application" of the applicable diagnostic criteria to the evidence at hand clearly does not warrant an evaluation in excess of zero percent.  As such, the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss.  

Thus, in summary, based on the evidence of record, the Board finds that the Veteran's bilateral hearing loss does not warrant a disability rating in excess of the existing zero percent for the period of the appeal.  Hart, supra.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected bilateral hearing loss is productive of decreased hearing acuity, which is contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


